Case 1:19-cv-00439-RGA Document 186 Filed 09/23/20 Page 1 of 2 PageID #: 10999




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



SHOPIFY INC. AND SHOPIFY (USA),
INC.,

                      Plaintiffs and
                      Counterclaim Defendants,     Case No. 19-439-RGA

       v.
EXPRESS MOBILE, INC.,

                      Defendant and
                      Counterclaim Plaintiff.



                  STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

         IT IS HEREBY STIPULATED by the undersigned counsel for Plaintiffs Shopify Inc.

and Shopify (USA), Inc. and Defendant Express Mobile, Inc. and subject to the approval of the

Court, that the following dates in the Court’s Scheduling Order are extended as follows:

Description                                      Current Date   Proposed Extension Date
Rebuttal Expert Reports                          10/2/2020      10/7/2020
Reply Expert Reports                             10/21/2020     10/27/2020
Close of Expert Discovery                        11/6/2020      11/11/2020
Deadline for Dispositive Motions                 11/18/2020     11/18/2020 (Unchanged)




ME1 34313513v.1
Case 1:19-cv-00439-RGA Document 186 Filed 09/23/20 Page 2 of 2 PageID #: 11000




Dated: September 23, 2020

DEVLIN LAW FIRM LLC                        MCCARTER & ENGLISH, LLP

/s/ Timothy Devlin                         /s/ Alexandra M. Joyce
Timothy Devlin (No. 4241)                  Daniel M. Silver (#4758)
tdevlin@devlinlawfirm.com                  Alexandra M. Joyce (#6423)
Robert Kiddie (pro hac vice)               Renaissance Centre
Texas Bar No. 24060092                     405 N. King St., 8th Fl.
rkiddie@devlinlawfirm.com                  Wilmington, DE 19801
1526 Gilpin Avenue                         Tel: (302) 984-6331
Wilmington, Delaware 19806                 dsilver@mccarter.com
Telephone: (302) 449-9010                  ajoyce@mccarter.com
Facsimile: (302) 353-4251

James R. Nuttal1 (pro hac vice)            Adam R. Brausa
Michael Dockterman (pro hac vice)          Timothy C. Saulsbury
Robert F. Kappers (pro hac vice)           Vera Ranieri
Tron Fu (pro hac vice)                     Whitney R. O’Byrne
STEPTOE & JOHNSON LLP                      DURIE TANGRI LLP
227 West Monroe Street, Suite 4700         217 Leidesdorff Street
Chicago, IL 60606                          San Francisco, CA 94111
(312) 577-1300                             Tel: (415) 362-6666
jnuttall@steptoe.com                       abrausa@durietangri.com
mdockterman@steptoe.com                    tsaulsbury@durietangri.com
rkappers@steptoe.com                       vranieri@durietangri.com
tfu@steptoe.com                            wobyrne@durietangri.com

Attorneys for Defendant and Counterclaim   Attorneys for Plaintiffs and Counterclaim
Plaintiff Express Mobile, Inc.             Defendants Shopify Inc. and Shopify (USA),
                                           Inc.




         IT IS HEREBY ORDERED this ____ day of ____________________, 2020.




                                               U.S. DISTRICT COURT JUDGE




ME1 34313513v.1
